REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Begnaud; PG Pub. 2007/0173908) discloses a mobile device (stimulator 205) that wirelessly receives a therapy regimen from a transmitter (202), but the energy source is not coupled to the transmitter—it is within the mobile device itself (see par. 47). Also, the actual impulses that modulate the trigeminal nerve are not coming from the transmitter (see Fig. 5). 
The prior art of record (Simon et al.; PG Pub. 2011/0230701) discloses an energy source (320), a mobile device (301) and a stimulator (electrodes 342) and a regimen of about 30 seconds per impulse as a single dose (see par. 68). However, there is no wireless transmitter coupled in the manner described by the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792